 In the Matter Of EATON METAL PRODUCTS COMPANYandINTERNA-TIONAL UNION OF MINE, MILL AND SMELTER WORKERS FOR ITSELF ANDON BEHALF OF ITS LOCAL UNION No. 590, C. I. O.Case No. 17-R-1011.-Decided November 29, 1944Mr. James A. Woods,of Denver, Colo., for the Company.Messrs.Willard Y. MorrisandA. S. Embree,ofDenver, Colo.,for the C. I. O.Mr. I. J. Ironside,of Kansas City, Kans., andMr. C. L. Mwrphy,ofDenver, Colo., for the A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union of Mine, Mill andSmelter Workers for itself and on behalf of its Local Union No. 590,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employeesof Eaton Metal Products Company, Denver, Colorado, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before John A. Weiss, TrialExaminer.Said hearing was held at Denver, Colorado, on Novem-'ber 6, 1944.At the commencement of the hearing the Trial Examinergranted a motion of International Brotherhood of Boilermakers, IronShip Builders and Helpers of America, Local No. 179, A. F. of L.,herein called the A. F. of L., to intervene.The Company, the C. I. 0.,and the A. F. of L., appeared, participated, and were afforded anopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.59'N. L. R: B., No. 131.659 660DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYEaton Metal Products Company is a Nebraska corporation operat-ing, a plant at Denver, Colorado, where it is engaged in the metalfabrication of war products, 85 percent of which is sold to the UnitedStates Navy.During 1943 the Company purchased raw materialsvalued in excess of $2,500,000 all of which was shipped to it frompoints outside the State of Colorado.During the same period, theCompany manufactured products valued in excess of $3,500,000, 85percent of which was shipped to points outside the State, of Colorado.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternationalUnion of Mine, Mill and Smelter Workers, LocalUnion No. 590, is a labor organization affiliated with the Congress ofIndustrialOrganizations, admitting to membership employees ofthe Company.International Brotherhood of Boilermakers, Iron Ship Builders andHelpers, Local No., 179, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATION01 1016, 1944, the C. I. O. requested the Company to recog-nize it as the exclusive bargaining representative of its employees.The Company refused this request on the ground that it was operatingunder a contract with the A. F. of L.On January 12, 1943, the Company, and the A. F. of L. entered intoan exclusive collective bargaining contract providing that the contractremain in effect until December 1, 1943, and from year to year there-after unless notice of a desire to terminate is given by either partythereto 45 days prior to any annual expiration date.On August 12,1943, the parties amended their agreement.On January 1, 1944, thecontract, as amended, renewed itself for a period of 1 year.TheA. F. of L. contends that its contract constitutes a bar to the instantproceeding.As stated hereinabove the C. I. O. made its claim on the Companyon October 16, 1944. Inasmuch as the C. I. O. made its claim priorto November 15, 1944, the date upon which the contract would have EATON METAL PRODUCTS COMPANY-661automatically renewed itself, we find that it does not constitute a barto a determination of representatives at this time.The A. F.-of L. further objected to the petition on the ground thatthe limitation on the expenditure of the Board's funds in the Appro-priation Act 1 precludes the Board from proceeding in this case.Forthe reasons stated in theU. S. Bedding Companycase,2 the objectionsof the A. F. of L. are without merit.The A. F. of L. further urges the dismissal of the petition on theground that a dispute between it and the Company is presently pend-ing before the National War Labor Board.The dispute deals withwhether or not certain employees of the Company are subject to theclosed-shop provisions of the contract.We have repeatedly held thatthe mere submission of a dispute to the National War Labor Boardfor adjudication does not require this Board to delay or refuse toproceed to an immediate determination of a collective bargainingrepresentative where otherwise a valid question concerning representa-tion exists.The A. F. of L. has had contractual relations with theCompany for 2 years and has obtained for the employees the benefits ofrepresentation throughout that period.3In this respect the A. F. of L.is not in a position of a newly certified representative which is entitledto a reasonable opportunity to act as the exclusive representative andsecure for the employees the benefits of representation 4We concludethat the pendency of the dispute before the National War Labor Boarddoes not constitute a bar to this proceeding.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the C. I. 0. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce hasarisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the Denver plantof the Company, excluding office employees, watchmen, guards, ship-ping and receiving clerks, engineering and drafting employees, fore-men, and any ocher, supervisory employees with authority to hire,1National Labor Relations Board Appropriation Act, 1944,Title IV, Act of July 12, 1943,P L' 135, 78th Congress, 1st Session.R 52 N. L. R B 382.8Matter of Diamond Magnesium Company,57 N. L.R. B. 393, and cases cited therein.° SeeMatter of Allis-Chalmers Manufacturing Company,50 N. L R. B 3066The Field Examiner reported that the C I. O. presented 128 authorization cards bear-ing the names of persons who appear on the Company's pay roll of October 10,' 1944.There are approximately 311 employees in the appropriate unit.The A F of L did not present any evidence of representation but relies upon its contractas evidence of its interest in the instant proceeding. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromote, discharge, discipline, or otherwise effect changes in the statusof employees; or effectively recommend such action, constitute a unitappropriate for the purpose of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The C. I. O. requests that it appear on the ballot under the name ofthe international union, "for itself and on behalf of its Local UnionNo. 590."The request is hereby denied inasmuch as a certification insuch terms might be ambiguous.We shall designate the C. I. O. onthe ballot as International Union of Mine, Mill and Smelter Workers,Local Union No. 590, C. I. O.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Eaton Metal Prod-ucts Company, Denver, Colorado, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by International Union of Mine, Milland Smelter Workers, Local Union No: 590, C. 1. 0., or by InternationalBrotherhood of Boilermakers, Iron Ship Builders and Helpers ofAmerica, Local No. 179, A. F. of L., for the purposes of collectivebargaining, or by neither.